DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
 Applicant's arguments filed 1/12/2021 have been fully considered but they are not persuasive. 
The 35 U.S.C. §112 (b) has been updated for the current claims.
With respect to applicants arguments regarding the 35 U.S.C. 103 rejection, in paragraph 27 and figure 2, Saito teaches that there is a buffer built into the calculation.  Therefore the buffer would be incorporated into all positions of Saito including the current position.
The Examiner notes that the claims are no longer interpreted under 35 U.S.C. §112 (f) 
Claim Rejections - 35 USC § 112 
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 9-12, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim discussed using the speed limit start position and the current speed to determine a position of the vehicle.  This limitation is supported by ¶0017 in the specification.  However the specification does not discuss how this determination is made and these variables cannot be used to determine the position of a train.  Looking at the Wands factors: the claims are not overly broad; the invention is directed to a modification of a well-known automatic train protection system; a person of ordinary skill in the art would know how to make an automatic train protection system; the art is directed towards a mechanical system and is therefore fairly predictable; the specification does not teach how the modification to the system especially how the position is determined; no examples or formulas are present that describe how the position of the train is determined; and it is unclear how much experimentation would be needed to determine how the position is determined.  Therefore the claim language “acquire a current position of the vehicle as recognized by the travel control device, based on the speed limit start position, and the current speed of the vehicle” is not enabled by the specification. 
Claims 10-12 depend from claim 9 and are rejected for the same reason.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



 Claims 9-12, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the limitation “acquire a current position of the vehicle as recognized by the travel control device, based on the speed limit start position, and the current speed of the vehicle” works and therefore it is unclear what the “current position” is referring to.   It is unclear if the “current position” is the location of the train or how far the train is from a speed limit start position.  ¶0017 of the application seems to indicate that this position is the distance from the speed limit start position but as discussed above this is unclear.
 Claims 10-12 depend from claim 9 and are rejected for the same reason.
 Claim 11 recites the limitation "representative speeds" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.Claims 9-12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-82240 (Kyosan) in view of and US 2015/0014488 (Saito) and US 5467945 (Kubota et al.).
With respect to claims 9, 15, and 16
Kyosan teaches: A traffic system (see at least Fig 1 and ¶0002), comprising:
a ground automatic train protection (ATP) device installed on a ground (see at least Fig 5; #100; and ¶0025-26),
an on-vehicle ATP device that is mounted on a vehicle (see at least Fig 1; #200 and #220; and ¶0046 and ¶0050), and
a travel control device that is mounted on the vehicle (see at least Fig 1 and 5; #200 and #230; and ¶0046) 
wherein the ground ATP device (see at least Fig 1 and 5; #100; and ¶0025-26) is configured to transmit a speed limit start position to the on-vehicle ATP device (see at least Fig 1 and 5; #100, #110, #130, and #200; and ¶0026 and ¶0040-44; Discussing determining the speed limit for certain sections of the track and sending that information to the ATC device on the vehicle.)
wherein the on-vehicle ATP device (see at least Fig 1; #200 and #220; and ¶0046 and ¶0050) is configured output limit information (see at least Fig 2 and 5; #200 and #220 ; and ¶0046-50; Disusing that the inspection speed pattern creation unit #220 creates a check speed pattern.), based on
the speed limit start position acquired from the ground ATP device (see at least Fig 1, 2, and 5; #100, #200, #220; and ¶0026-28, ¶0040-44, and ¶0048; Discussing the on vehicle device receives speed limit for certain sections of the track from the ground ATC device.), and 
a predetermined deceleration completion speed to be achieved at the speed limit start position (see at least Fig 2; and ¶0014 and ¶0034; Discussing looking at the inspection speed of the preceding section to determine the checking speed.),
wherein the limit information corresponds to a speed limit curve indicating (see at least Fig 2 and 5; 10-20T, #200, and #220; and ¶0027-31 and ¶0050; Discussing creating a speed pattern.)
positions of the vehicle at future times (see at least Fig 2 and 5; 10-20T, #200, and #220; and ¶0027-31 and ¶0050; Discussing creating a speed pattern.), and 
corresponding speed limits at the positions of the vehicle at the future times (see at least Fig 2 and 5; #220; and ¶0028-30 and ¶0048; Discussing controlling the speed limit of the train in order to the train reaches the desired at certain points.), 
wherein the positions of the vehicle at the future times are relative positions with respect to a reference position (see at least Fig 2 and 5; 10-20T, #200, and #220, and ¶0027-31 and ¶0050; Discussing creating a speed pattern for a train based on the current position of the train and the position of the preceding train.)
wherein the reference position is based on
a current position of the vehicle (see at least Fig 2 and 5; #200, and #210, and ¶0027-31, ¶0046-47, and ¶0050-52; Discussing that the position of the train is determined for speed control.) as recognize by the on-vehicle ATP device (see at least Fig 2 and 5; #200, and #210, and ¶0027-31, ¶0046-47, and ¶0050-52; Discussing that the position of the train is by device 210 which is on the train.).
wherein the travel control device (see at least Fig 1 and 5; #200, #220, and #230; and ¶0046-0050) is configured to: 
acquire the limit information from the on-vehicle ATP device (see at least Fig 1 and 5; #230; and ¶0050), 
acquire a current speed of the vehicle (see at least Fig 1, 2, and 5; # 210; and ¶0002 and ¶0046-47; Discussing determining the speed of the train.); 
acquire a current position of the vehicle as recognized by the travel control device (see at least Fig 2 and 5; #200, and #210, and ¶0027-31, ¶0046-47, and ¶0050-52), based on
the speed limit start position (see at least Fig 1, 2, and 5; #200 and #210; ¶0046-47; Discussing correcting position based on the ground element. Also see 112 above.), and 
the current speed of the vehicle (see at least Fig 1, 2, and 5; #200 and #210; ¶0046-47; Discussing determining the current speed of the vehicle. Also see 112 above.)
generate a travel curve (see at least Fig 2; 10T-20T; and ¶0030-31 and ¶0034), based on the limit information (see at least Fig 2; 10T-20T; and ¶0030-31 and ¶0034; Showing permissible speed for each section, thus there is a curve for each for each section), the current position of the vehicle as recognized by the travel control device (see at least Fig 2; 10T-20T; and ¶0028-31 and ¶0034; Showing that the sections are dependent on a distance from another train), and the current speed (see at least Fig 2; 10T-20T; and ¶0030-31 and ¶0034; Showing controlling the speed to slow the vehicle to a given speed and is generated based on the current speed of the vehicle), wherein the travel curve (see at least Fig 2) indicates
the positions of the vehicle at the future times (see at least Fig 2; 10T-20T; and ¶0030-31 and ¶0034; Discussing different speed limits as the train approaches the preceding train.), and 
corresponding target speeds at the positions of the vehicle at the future times (see at least Fig 2; 10T-20T; and ¶0030-34), wherein the target speeds do not exceed the speed limits at the corresponding positions of the vehicle at the future times (see at least Fig 2; 10T-20T; and ¶0030-34; Discussing that “the ‘permissible speed’ of the following train is determined for each section”, and )
generate a speed command (see at least Fig 1; #200; and ¶0027) according to the travel curve (see at least Fig 2 and 4) and the current position as recognized by the travel control device (see at least Fig 2 and 4; 10T-20T; and ¶0027-34; Discussing automatically controlling the speed of the train based its position from the preceding train.)
Kyosan does not specifically teach:
wherein the reference position is based on
a margin of maximum position error, and
A separate on vehicle control device and on vehicle ATP device; and
However Saito teaches:
wherein the reference position is based on
a margin of maximum position error, (see at least Fig 2, 5, and 6; Safety Buffer and Overhang; and ¶0027; Discussing using a “Safety Buffer”) 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kyosan by having a maximum position error as taught by Saito, in order to ensure the train has enough room to stop.  Thus making the train safer.
The combination of Kyosan and Saito does not specifically teach:
A separate on vehicle control device and on vehicle ATP device
However Kubota teaches:
A separate on vehicle control device and on vehicle ATP device (see at least Fig 2 and 7; #1 and #3; and col. 6 lines 54-68 and col. 17 lines 44-55; Discussing an ATC curve generating unit sends and ATC curve to a run curve generating unit to generate a run curve.  Additionally in col. 17 Kubota teaches that the system could be on a train.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Kyosan and Saito by having a separate on vehicle control device and on vehicle ATP device as taught by Kubota, because doing so would allow the system to better control the slowing down of the train.  Thus making the ride more comfortable for the user and increasing safety. 
With respect to claim 10
Kyosan teaches:
Wherein the limit information includes a sequence of each of the positions of the vehicle at the future times and a corresponding speed limit at said each of the positions of the vehicle at future times (see at least Fig 2; T20-T10; and ¶0033-35).
With respect to claim 11
Kyosan teaches:
Wherein the limit information includes only two representative speeds and two corresponding positions of the vehicle at two future times (see at least Fig 2; T20-T10; and ¶0033-35; Discussing using an allowable speed and a limit speed.  Also see 112 above.).
With respect to claim 12
Kyosan does not teach the use of the specific formula claimed.  
However the claimed formula is a well-known method of determining the distance a vehicle needs to go from one speed to another speed with a delay time and a known acceleration.  Additionally Saito teaches that the generated braking pattern uses an “idle running time”, the maximum deceleration, a starting speed, an ending speed, and an ending position to determine the starting position (see at least Fig 2, 5, and 6; EB pattern and NB pattern; and ¶0028-29).  Therefore Saito is teaching using the same elements used in the claimed formula.  Additionally the formula for change of distance is:  
            
                r
                =
                
                    
                        1
                    
                    
                        2
                    
                
                a
                
                    
                        t
                    
                    
                        2
                    
                
                +
                
                    
                        v
                    
                    
                        o
                    
                
                t
                +
                
                    
                        r
                    
                    
                        0
                    
                
            
        

The claimed equation is a derivation of the above formula with a delay time added which was old and well known in the art at the time the invention was filed.  In other words the it was known how to determine the distance needed to stop a vehicle or slow it to a given speed, and to take into account a delay (“idle running time”) when calculating this distance. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kyosan to include the claimed formula because doing so would have been the standard way to ensure 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665